Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,035,885 in view of Kiyofuji et al. (US 2008/0139017 A1).
Regarding claims 1 & 17, U.S. Patent No. 11,035,885 teaches a testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: a plurality of contact elements, each including a body that extends between a first end portion and a second end portion, and at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide includes: a first conductive portion that includes and electrically connects a first group of guide holes, of the plurality of guide holes, to each other and is configured to contact corresponding first contact elements, of the plurality of contact elements, configured to carry a first type of signal; and a second conductive portion that includes and electrically connects the holes of a second group of the guide holes to each other, the second group housing second contact elements of the plurality of contact elements, the second contact elements being configured to carry a second type of signal, the first and second types of signals chosen between ground signals and power signals, U.S. Patent No. 11,035,885 does not teach wherein the first body portion and the second body portion are stacked in a height direction based on the other end of the at least one contact portion.
U.S. Patent No. 11,035,885 Fail to disclose “wherein the contact elements are pogo pins having a body that includes: a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element” of independent claims 1, 17 & 25.
Kiyofuji teaches (Figs. 5-7) wherein the contact elements 44 are pogo pins 44b having a body that includes: a casing 40 defining a first surface 24a and a second surface 24b, at least one of the first surface and second surface being configured to abut onto the at least one guide 42; and an elastic member arranged in the casing (see par. 0054, wherein casting member 40 having non-conductive via insulating member in its thickness direction and made to correspond to the respective connection terminals 21 of the circuit board 22), having a first end 44b connected to the first end portion of the contact element 24a and a second end 44c connected to the second end portion of the contact element 24b (see pars. 0056, 0068 & 0082-0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by U.S. Patent No. 11,035,885 to have the contact elements are pogo pins having a body that includes: a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element.as taught by Kiyofuji in order to prevent wear on the tip while maintaining good conductivity as taught by Kiyofuji’s pars.0054, 0086 & 0092 .

Regarding claims 2 & 18, U.S. Patent No. 11,035,885 fails to teach wherein the electrical connection between the first contact elements  and the first conductive portion being a pressing contact in correspondence of at least one of the first surface   and the second surface of the casing and the electrical connection between the second contact elements and the second conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing.
Kiyofuji teaches in par. 005 wherein the electrical connection between the first contact elements 44b and the first conductive portion being a pressing contact in correspondence of at least one of the first surface 24a  and the second surface 24b of the casing and the electrical connection between the second contact elements 44c and the second conductive portion being a pressing contact in correspondence of at least one of the first surface 24a and the second surface 24b of the casing 40 (see pars. 005, 0057 & 0079-0080).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by U.S. Patent No. 11,035,885 to have the contact elements are pogo pins having a body that includes: the electrical connection between the first contact elements  and the first conductive portion being a pressing contact in correspondence of at least one of the first surface   and the second surface of the casing and the electrical connection between the second contact elements and the second conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing as taught by Kiyofuji in order to prevent wear on the tip while maintaining good conductivity as taught by Kiyofuji’s pars.0054, 0086 & 0092 .

Regarding claim 25, U.S. Patent No. 11,035,885 teaches a testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: a plurality of contact elements, each including a body that extends between a first end portion and a second end portion, and at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide includes: a first conductive portion that includes and electrically connects a first group of guide holes, of the plurality of guide holes, to each other and is configured to contact corresponding first contact elements, of the plurality of contact elements, configured to carry a first type of signal; and a second conductive portion that includes and electrically connects the holes of a second group of the guide holes to each other, the second group housing second contact elements of the plurality of contact elements, the second contact elements being configured to carry a second type of signal, the first and second types of signals chosen between ground signals and power signals, U.S. Patent No. 11,035,885 does not teach wherein the first body portion and the second body portion are stacked in a height direction based on the other end of the at least one contact portion.
U.S. Patent No. 11,035,885 Fail to disclose “and wherein the contact elements are pogo pins having a body that includes: a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element the electrical connection between the first contact elements and the first conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing and the electrical connection between the second contact elements and the second conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing”.
Kiyofuji teaches (Figs. 5-7) wherein the contact elements 44 are pogo pins 44b having a body that includes: a casing 40 defining a first surface 24a and a second surface 24b, at least one of the first surface and second surface being configured to abut onto the at least one guide 42; and an elastic member arranged in the casing (see par. 0054, wherein casting member 40 having non-conductive via insulating member in its thickness direction and made to correspond to the respective connection terminals 21 of the circuit board 22), having a first end 44b connected to the first end portion of the contact element 26a and a second end 44c connected to the second end portion of the contact element 22c (see pars. 0056, 0068 & 0082-0083) and the first conductive portion being a pressing contact in correspondence of at least one of the first surface (see par. 0079-0080) and the second surface of the casing and the electrical connection between the second contact elements 44b-44c and the second conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing (see pars. 0054, 0059 & 0089, wherein casting member 40 having non-conductive via insulating member in its thickness direction and made to correspond to the respective connection terminals 21 of the circuit board 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by U.S. Patent No. 11,035,885 to have the contact elements are pogo pins having a body that includes: a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element.as taught by Kiyofuji in order to prevent wear on the tip while maintaining good conductivity as taught by Kiyofuji’s pars.0054, 0086 & 0092 .
Regarding claims 1, 3-17 & 19-25, the U.S. Patent No. 11,035,885 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection.

Claims of U.S. Application 11,035,885
Claims of Instant Application
Claim 1: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: 
a plurality of contact elements, each comprising a body that extends between a first end portion and
 a second end portion, and at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide comprises: 
a first conductive portion that includes and electrically connects a first group of guide holes, of the plurality of guide holes, to each other and is configured to contact corresponding first contact elements, of the plurality of contact elements, configured to carry a first type of signal; 
and a second conductive portion that incudes and electrically connects the holes of a second group of the guide holes to each other, the second group housing second contact elements of the plurality of contact elements, the second contact elements being configured to carry a second type of signal, the first and second types of signals chosen between ground signals and power signals.
Claim 1: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising:
a plurality of contact elements, each including a body that extends between a first end portion and a second end portion, and
at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide includes:
a first conductive portion that includes and electrically connects a first group of guide holes, of the plurality of guide holes, to each other and is configured to contact corresponding first contact elements, of the plurality of contact elements, configured to carry a first type of signal; and
a second conductive portion that includes and electrically connects the holes of a second group of the guide holes to each other, the second group housing second contact elements of the plurality of contact elements, the second contact elements being configured to carry a second type of signal, the first and second types of signals chosen between ground signals and power signals,
and wherein the contact elements are pogo pins having a body that includes:
a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and
an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element.
Claim 2: The testing head of claim 1, wherein the first conductive portion is locally interrupted by at least one non-conductive zone.
Claim 3: The testing head of claim 1, wherein the first conductive portion is locally interrupted by at least one non-conductive zone.
Claim 3: The testing head of claim 1, wherein the at least one guide comprises at least one coating dielectric portion that covers the at least one non-conductive zone.
Claim 4: The testing head of claim 1, wherein the at least one guide includes at least one coating dielectric portion that covers the at least one non-conductive zone.
Claim 4: The testing head of claim 1, wherein the first conductive portion is formed on a first face of the at least one guide, and the second conductive portion is formed on a second face of the at least one guide, the second face being opposite to the first face. 
Claim 5: The testing head of claim 1, wherein the first conductive portion is formed on a first face of the at least one guide, and the second conductive portion is formed on a second face of the at least one guide, the second face being opposite to the first face.
Claim 5: The testing head of claim 1, wherein the at least one guide includes a lower guide, an intermediate guide, and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides comprising respective guide holes for housing the contact elements, the first and second conductive portions being formed on respective faces of the upper, intermediate and lower guides.
Claim 6: The testing head of claim 1, wherein the at least one guide includes a lower guide, an intermediate guide, and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides including respective guide holes for housing the contact elements, the first and second conductive portions being formed on respective faces of the upper, intermediate and lower guides.
Claim 6: The testing head of claim 1, wherein the at least one guide includes a lower guide, an intermediate guide and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides comprising respective guide holes for the housing the contact elements, the first and second conductive portions being formed on a same face of one of the upper, intermediate and lower guides and being physically and electrically separated from each other by at least one non-conductive zone.
Claim 7: The testing head of claim 1, wherein the at least one guide includes a lower guide, an intermediate guide and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides including respective guide holes for the housing the contact elements, the first and second conductive portions being formed on a same face of one of the upper, intermediate and lower guides and being physically and electrically separated from each other by at least one non- conductive zone.
Claim 7: The testing head of claim 1, wherein the at least one guide includes at least one third conductive portion that includes and electrically connects a third group of the guide holes to each other and house third contact elements configured to carry input/output signals between the device under test and a test equipment.
Claim 8: The testing head of claim 1, wherein the at least one guide includes at least one third conductive portion that includes and electrically connects a third group of the guide holes to each other and house third contact elements configured to carry input/output signals between the device under test and a test equipment.
Claim 8: The testing head of claim 1, wherein the first conductive portion covers at least one portion of an inner surface of each guide hole of the first group of guide holes.
Claim 9: The testing head of claim 1, wherein the first conductive portion covers at least one portion of an inner surface of each guide hole of the first group of guide holes.
Claim 9: The testing head of claim 1, wherein the at least one guide comprises at least one common pad connected to the at least one conductive portion by a conductive track.
Claim 10: The testing head of claim 1, wherein the at least one guide includes at least one common pad connected to the at least one conductive portion by a conductive track.
Claim 10: The testing head of claim 1, wherein the at least one guide comprises a further conductive portion at one of the guide holes that is configured to house a single contact element, the at least one guide comprising a common pad connected to the further conductive portion by a conductive track.
Claim 11: The testing head of claim 1, wherein the at least one guide includes a further conductive portion at one of the guide holes that is configured to house a single contact element, the at least one guide including a common pad connected to the further conductive portion by a conductive track.
Claim 11: The testing head of claim 1, wherein the at least one guide comprises a further conductive portion at one of the guide holes that is configured to house a single contact element, the at least one guide comprising a conductive track that connects the conductive portion to other conductive portions.
Claim 12: The testing head of claim 1, wherein the at least one guide includes a further conductive portion at one of the guide holes that is configured to house a single contact element, the at least one guide including a conductive track that connects the conductive portion to other conductive portions.
Claim 12: The testing head of claim 1, wherein the first conductive portion is embedded in the at least one guide.
Claim 13: The testing head of claim 1, wherein the first conductive portion is embedded in the at least one guide.
Claim 13: The testing head of claim 1, wherein the first conductive portion is one of a plurality of conductive portions overlapped to and electrically insulated from each other.
Claim 14: The testing head of claim 1, wherein the first conductive portion is one of a plurality of conductive portions overlapped to and electrically insulated from each other.
Claim 14: The testing head of claim 1, further comprising at least one conductive track that electrically connects the first and second conductive portions including and electrically connecting the holes of the first and second groups of the guide holes to each other, the contact elements included in the second group being configured to carry the first type of signal.
Claim 15: The testing head of claim 1, further comprising at least one conductive track that electrically connects the first and second conductive portions including and electrically connecting the holes of the first and second groups of the guide holes to each other, the contact elements included in the second group being configured to carry the first type of signal.
Claim 15: The testing head of claim 1, further comprising a circuit component, which is electrically connected at least to the first conductive portion of the at least one guide.
Claim 16: The testing head of claim 1, further comprising a circuit component, which is electrically connected at least to the first conductive portion of the at least one guide.
Claim 16: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: 
a plurality of contact elements, each comprising a body that extends between a first end portion and 
a second end portion; and at least one guide provided with a plurality of guide holes configured to house the contact elements, 
wherein the at least one guide comprises: 
a first conductive portion including and electrically connecting holes of a first group of the guide holes to each other, the first group housing first contact elements; 
a second conductive portion including and electrically connecting holes of a second group of the guide holes to each other, the second group housing second contact elements, the first and second contact elements being configured to carry respective same type of signal chosen between ground signals and power signals; 
and a lower guide, an intermediate guide, and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, 
the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides comprising respective guide holes for housing the contact elements, the first and second conductive portions being formed on respective faces of the upper, intermediate and lower guides.
Claim 17: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising:
a plurality of contact elements, each including a body that extends between a first end portion and a second end portion; and
at least one guide provided with a plurality of guide holes configured to house the contact elements,
wherein the at least one guide includes:
a first conductive portion including and electrically connecting holes of a first group of the guide holes to each other, the first group housing first contact elements;
a second conductive portion including and electrically connecting holes of a second group of the guide holes to each other, the second group housing second contact elements, the first and second contact elements being configured to carry respective same type of signal chosen between ground signals and power signals; and
a lower guide, an intermediate guide, and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, 

the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides including respective guide holes for housing the contact elements, the first and second conductive portions being formed on respective faces of the upper, intermediate and lower guides,
 and wherein the contact elements are pogo pins having a body that includes: a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element.
Claim 17: The testing head of claim 16, wherein the first conductive portion is formed on a first face of the at least one guide, and the second conductive portion is formed on a second face of the at least one guide, the second face being opposite to the first face.
Claim 19: The testing head of claim 17, wherein the first conductive portion is formed on a first face of the at least one guide, and the second conductive portion is formed on a second face of the at least one guide, the second face being opposite to the first face.
Claim 18: The testing head of claim 16, wherein the at least one guide includes at least one third conductive portion that includes and electrically connects holes of a third group of the guide holes to each other and house third contact elements, of the plurality of contact elements, configured to carry input/output signals between the device under test and a test equipment.
Claim 20: The testing head of claim 17, wherein the at least one guide includes at least one third conductive portion that includes and electrically connects holes of a third group of the guide holes to each other and house third contact elements, of the plurality of contact elements, configured to carry input/output signals between the device under test and a test equipment.
Claim 19: The testing head of claim 16, wherein the at least one guide comprises at least one common pad connected to the first conductive portion by a conductive track.
Claim 21: The testing head of claim 17, wherein the at least one guide includes at least one common pad connected to the first conductive portion by a conductive track.
Claim 20: The testing head of claim 16, wherein the at least one guide comprises a further conductive portion, which includes one of the guide holes configured to house a single contact element, the at least one guide comprising a common pad connected to the further conductive portion by a conductive track.
Claim 22: The testing head of claim 17, wherein the at least one guide includes a further conductive portion, which includes one of the guide holes configured to house a single contact element, the at least one guide including a common pad connected to the further conductive portion by a conductive track
Claim 21: The testing head of claim 16, wherein the first conductive portion is embedded in the at least one guide.
Claim 23: The testing head of claim 17, wherein the first conductive portion is embedded in the at least one guide.
Claim 22: The testing head of claim 16, wherein the first and second conductive portions are overlapped to and electrically insulated from each other.
Claim 24: The testing head of claim 17, wherein the first and second conductive portions are overlapped to and electrically insulated from each other.
Claim 23: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: a plurality of contact elements, each comprising a body that extends between a first end portion and a second end portion; and at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide comprises: a first conductive portion including and electrically connecting holes of a first group of the guide holes to each other, the first group housing first contact elements; a second conductive portion including and electrically connecting holes of a second group of the guide holes to each other, the second group housing second contact elements, the first and second contact elements being configured to carry respective same type of signal chosen between ground signals and power signals; and a lower guide, an intermediate guide and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides comprising respective guide holes for the housing the contact elements, the first and second conductive portions being formed on a same face of one of the upper, intermediate and lower guides and being physically and electrically separated from each other by at least one non-conductive zone.
Claim 25: A testing head configured to verify the operation of a device under test integrated on a semiconductor wafer, the testing head comprising: a plurality of contact elements, each comprising a body that extends between a first end portion and a second end portion; and at least one guide provided with a plurality of guide holes configured to house the contact elements, wherein the at least one guide includes: a first conductive portion including and electrically connecting holes of a first group of the guide holes to each other, the first group housing first contact elements; a second conductive portion including and electrically connecting holes of a second group of the guide holes to each other, the second group housing second contact elements, the first and second contact elements being configured to carry respective same type of signal chosen between ground signals and power signals; and a lower guide, an intermediate guide and an upper guide, the lower guide and the intermediate guide being separated from each other by a first gap, the intermediate guide and the upper guide being separated from each other by a second gap, each of the lower, intermediate and upper guides including respective guide holes for the housing the contact elements, the first and second conductive portions being formed on a same face of one of the upper, intermediate and lower guides and being physically and electrically separated from each other by at least one non-conductive zone, and wherein the contact elements are pogo pins having a body that includes:
a casing defining a first surface and a second surface, at least one of the first surface and second surface being configured to abut onto the at least one guide; and
an elastic member, arranged in the casing, having a first end connected to the first end portion of the contact element and a second end connected to the second end portion of the contact element
the electrical connection between the first contact elements and the first conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing and the electrical connection between the second contact elements and the second conductive portion being a pressing contact in correspondence of at least one of the first surface and the second surface of the casing.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		September 23, 2022.


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866